Citation Nr: 0711416	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  04-20 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and M.W.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
October 1984.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

In December 2006, the veteran testified before the 
undersigned Veterans Law Judge at a hearing held at the RO.


FINDINGS OF FACT

1.  In a December 1994 rating decision, the RO denied service 
connection for a right knee disability.  Although he was 
notified of the decision and his appellate rights, he did not 
appeal within the applicable time period.  

2.  The evidence added to the record since the December 1994 
rating decision includes medical evidence which, when 
considered with previous evidence, relates to an 
unestablished fact necessary to substantiate the claim; and, 
when considered by itself or together with previous evidence 
of record, raises a reasonable possibility of substantiating 
the claim of service connection for a right knee disability.  

3.  The evidence establishes that the veteran currently has a 
right knee disability as a result of an October 1979 right 
knee injury in service.  


CONCLUSION OF LAW

1.  The December 1994 rating decision denying service 
connection for a right knee disability is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1994).

2.  New and material evidence has been received to reopen the 
claim of service connection for a right knee disability.  38 
U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  A right knee disability was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  VA also has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

Given the favorable decision below, the Board finds that no 
further notification or development action is necessary with 
respect to the claim of service connection for a right knee 
disability.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  


Background

The veteran's service medical records show that on October 
12, 1979, he sought treatment after his right leg gave out 
while jogging.  Examination showed good range of motion.  
There was swelling, as well as bruising and bleeding.  The 
assessment was lacerated right leg.  

The veteran was seen again on October 16, 1979, complaining 
of continued right knee swelling and pain.  It was noted that 
he had been running.  The assessment was healing 
contusion/abrasion.  The veteran was advised to avoid 
physical training for the rest of the week.  

On October 22, 1979, the veteran reported that his right knee 
pain was very slow to improve.  The impression was contusion, 
resolving.  The veteran was given a physical profile for 30 
days and advised to avoid running and squats for two weeks, 
then run at his own pace thereafter.  

In November 1979, the veteran reported that his right knee 
continued to hurt.  He indicated that his knee locked and 
popped when walking upstairs.  Examination showed no 
deformities, swelling, or effusion.  The ligaments were 
intact.  The assessment was knee pain.  

In February 1980, the veteran complained of pain in the back 
of his right knee.  Examination showed no discoloration or 
swelling.  There was good range of motion, with no laxity.  
The assessment was right popliteal knee pain.  

In October 1980, the veteran sought treatment after he fell 
and reinjured his right knee while navigating an obstacle 
course.  Examination showed effusion and tenderness over the 
patella.  The assessment was contusion, prepatellar bursa.  
The remaining service medical records are negative for 
complaints or abnormalities pertaining to the right knee.  

At the veteran's August 1984 military separation medical 
examination, he reported that he had had left knee pain since 
he sustained an injury while running.  No complaints or 
findings pertaining to the right knee were noted.  On 
clinical evaluation, the veteran's lower extremities and 
musculoskeletal system were normal.  

Subsequent service medical records show that in September and 
October 1984, the veteran was seen with reports of a crush 
injury to both knees in a car accident.  X-ray studies of 
both the left and right knees were normal.  The veteran was 
diagnosed as having contusions and abrasions.  

In September 1988, the veteran submitted an application for 
VA compensation benefits, seeking service connection for a 
skin rash.  His application is silent for any mention of a 
right knee disability.  Medical evidence received in support 
of that claim, dated from June 1988 to April 1989, is 
negative for any complaints or findings of a right knee 
disability.  

In September 1990, the veteran filed a claim for an increased 
rating for his service-connected disabilities.  His claim is 
again silent for any mention of a right knee disability, as 
is medical evidence, dated from December 1988 to March 1991, 
received in support of the claim.  

In November 1993, the veteran filed a claim of service 
connection for a left knee disability, stating that he had 
injured his left knee during service.  The veteran indicated 
that his service medical records "read right knee, but I 
have never had a problem with my right knee, it has always 
been my left knee."  He indicted that recent X-ray studies 
confirmed a current left knee disability and stated that he 
had been advised that he needed a left knee operation.  

In a February 1994 rating decision, the RO denied service 
connection for a left knee disability.  

In March 1994, the veteran submitted a claim of service 
connection for a right knee disability and requested 
reconsideration of his claim of service connection for a left 
knee disability.  In support of the veteran's claim, the RO 
received VA clinical records showing that an X-ray study of 
the left knee in April 1994 showed that there was a possible 
mild varus deformity which could be confirmed clinically; 
otherwise the radiographic study was normal.

In a December 1994 rating decision, the RO denied service 
connection for right and left knee disabilities.  The RO 
determined that although the veteran was treated for injuries 
to the right knee during service, it was shown to be a 
temporary condition as no residual disability was shown at 
the time of the separation.  There was not current right knee 
disability related to service.  The RO also confirmed and 
continued the denial of service connection for the left knee.  
The veteran was notified of the RO's decision and his 
appellate rights in a December 1994 letter, but he did not 
appeal.

In December 2000, the veteran requested reopening of his 
claim of service connection for a right knee disability.  He 
indicated that since he injured his right knee during 
service, he had experienced periodic knee pain which had 
become much worse.  

In support of his claim, the veteran submitted copies of his 
service medical records showing treatment for a right knee 
injury.  In addition, he submitted VA clinical records, dated 
from October to December 2000.  In pertinent part, these 
records show that in October 2000, the veteran complained of 
right knee trauma during service, with a current flare-up of 
pain.  Examination showed minimal swelling and pain on 
motion.  X-ray studies showed degenerative joint disease.  
The assessment was old traumatic arthritis of the right knee.  
In December 2000, the veteran again sought treatment for 
right knee pain intermittently since an in-service injury in 
1979.  Examination showed normal range of motion and no acute 
swelling.  There was tenderness to palpation.  It was noted 
that X-ray studies had shown mild degenerative joint disease.  
The assessment was post-traumatic arthropathy versus anserine 
bursitis of the right knee.  The veteran was given a brace 
and a cane.  

The veteran underwent VA medical examination in February 
2001.  The claims folder was not available for the examiner's 
review, although the veteran relayed his medical history.  
Specifically, he reported that he had injured his right knee 
during service in 1979.  Ever since that time, he indicated 
that he had had pain and stiffness in the knee, although it 
did not become severe until January 2000.  After examining 
the veteran, the examiner diagnosed chronic right knee pain 
with crepitus.  The examiner noted that the veteran had had a 
traumatic injury during service, and such injury is "more 
likely service related."  The examiner indicated that 
additional X-ray studies were needed.  Subsequent X-ray 
studies showed mild to moderate degenerative joint disease, 
with no fracture or subluxation.  

In a May 2002 rating decision, the RO determined that new and 
material evidence had not been received to reopen the claim 
of service connection for a right knee disability.  The 
veteran appealed the RO's decision.

In support of his appeal, the veteran submitted an August 
2003 letter from a VA physician who indicated that he had 
reviewed the veteran's service medical records and concluded 
that his current right knee degenerative joint disease was 
directly associated with his original injury in 1979.  

Also submitted by the veteran was a May 2005 opinion from a 
different VA physician who indicated that he had reviewed 
service medical records showing that the veteran had 
sustained a right knee injury on October 12, 1979, and had 
thereafter undergone physical therapy and other treatment.  
He indicated that it was his opinion that the veteran's 
current right knee disability seemed to be related to his in-
service injury.

At his December 2006 hearing, the veteran testified that he 
initially injured his knee in 1979 when he fell during 
physical training.  He claimed that his knee had hurt ever 
since.  Nonetheless, the veteran indicated that he had 
received no medical treatment for his knee until 1990, when 
the pain became so severe that he could stand it no longer.  


Applicable Law

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  

For claims such as this one, received after August 29, 2001, 
new and material evidence means evidence not previously 
submitted to agency decision makers; which relates, either by 
itself or when considered with previous evidence of record, 
to an unestablished fact necessary to substantiate the claim; 
which is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).


Analysis

As delineated above, in a December 1994 rating decision, the 
RO denied service connection for a right knee disability, 
finding that the record contained no evidence that the 
veteran had developed a chronic right knee disability as a 
result of his in-service injuries.  Because the veteran did 
not appeal the RO's decision, it is final and not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103 (2006).

The veteran now seeks to reopen his claim.  As noted, despite 
the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final December 1994 rating decision.  After 
reviewing the record, the Board finds that the additional 
evidence received is new and material within the meaning of 
38 C.F.R. § 3.156.

The additional evidence received includes medical opinions 
from three different VA physicians indicating that the 
veteran's current right knee disability was incurred in 
service as a result of his 1979 in-service injury.  

As noted, the veteran's claim of service connection for a 
right knee disability was previously denied on the basis that 
the record contained no evidence of a current right knee 
disability which was related to service.  He has now provided 
such evidence in the form of the medical opinions discussed 
above.  Obviously, this evidence is new in that it was not 
previously of record.  Moreover, this evidence relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  

For these reasons, the Board finds that the additional 
evidence received since the final December 1994 rating 
decision warrants a reopening of the veteran's claim of 
service connection for a right knee disability as it is new 
and material evidence within the meaning of 38 C.F.R. § 
3.156.

Turning to the merits of the veteran's claim of service 
connection for a right knee disability, the Board notes that 
the service medical records confirm that in October 1979, he 
sustained a right knee injury and was treated on several 
occasions thereafter in connection with his complaints of 
right knee pain.  

However, the post-service medical records are negative for 
complaints or findings of a right knee disability for many 
years after service separation.  This long evidentiary gap 
between the veteran's in-service injury and his current right 
knee disability constitutes negative evidence tending to 
disprove the claim that the veteran contracted a chronic 
right knee disability in service as a result of the in-
service right knee injury.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury a disease was incurred in 
service which resulted in any chronic or persistent 
disability).

On the other hand, the record contains medical opinions from 
three different VA physicians, all of whom have concluded 
that the veteran's current right knee disability is causally 
related to his in-service right knee injury.  

First, the record contains the February 2001 VA medical 
examination report in which the examiner noted that the 
veteran had sustained a traumatic right knee injury in 1979 
and concluded that the current right knee disability "was 
more likely service related."  

In addition, in an August 2003 letter, a VA physician 
indicated that he had reviewed the veteran's service medical 
records pertaining to the 1979 right knee injury.  He 
concluded that the veteran's current right knee disability 
was "directly associated with" the in-service injury.

Finally, in a May 2005 letter, a third VA physician indicated 
that he had reviewed the veteran's service medical records 
showing that he sustained a right knee injury on October 12, 
1979, and thereafter received treatment.  The physician 
indicated that the veteran's current degenerative changes 
seen on X-ray studies seemed to be related to the injury in 
service.  

The Board notes that the record contains no contradictory 
medical opinions regarding the etiology of the veteran's 
right knee disability.  In any event, the Board assigns great 
probative weight to the VA medical opinions referenced above.  
The February 2001 VA medical examination was based on a 
physical examination of the veteran and a review of his 
reported medical history.  The more recent VA medical 
opinions submitted by the veteran indicate that they were 
based on a review of the veteran's service medical records.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999).  These 
factors enhance their probative value.  

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion cannot be 
made in this case.  Thus, the Board finds that the evidence 
of record is sufficient to award service connection for a 
right knee disability.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a right knee disability 
is reopened.

Entitlement to service connection for a right knee disability 
is granted.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


